Citation Nr: 0519873	
Decision Date: 07/21/05    Archive Date: 08/03/05

DOCKET NO.  99-13 564A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for hypertension, 
hypertensive heart disease, coronary artery disease, and 
congestive heart failure.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Sandra W. Wischow, Esquire


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from November 1961 to 
November 1964.  

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which relevantly denied the veteran's 
claims of entitlement to service connection for PTSD and 
cardiovascular disease.  A subsequent December 2002 rating 
decision granted service connection specifically for atrial 
fibrillation/flutter with high ventricular rate, status-post 
pacemaker implant.  However, service connection for other 
cardiovascular disease, identified as hypertension, 
hypertensive heart disease, coronary artery disease and 
congestive heart failure, remained denied.  In March 2004, 
the Board entered a decision relevantly denying the veteran's 
claims for service connection for hypertension, hypertensive 
heart disease, coronary artery disease and congestive heart 
failure, as well as for PTSD.  The veteran subsequently 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).

In September 2004 the veteran and the Secretary, in a joint 
motion for partial remand, moved the Court to vacate that 
part of the Board's March 2004 decision that denied 
entitlement to service connection for hypertension, 
hypertensive heart disease, coronary artery disease and 
congestive heart failure, and for PTSD.  Later that month, 
the Court issued an order vacating and remanding to the Board 
that part of the March 2004 decision.  That part of the 
Board's March 2004 decision that denied entitlement to an 
earlier effective date for the grant of service connection 
for bronchial asthma was not disturbed.  Therefore, the Board 
limits its consideration to the issues listed on the cover 
page.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

As noted in the September 2004 joint motion for remand, the 
March 2004 Board decision provided no explanation of how 
documents of record satisfy the notification requirements of 
the VCAA.  A subsequent review of the evidence of record 
reveals no document that satisfies the notification 
requirements of the VCAA for these claims.  As a result, 
corrective action is needed to satisfy those requirements.  
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  As 
such, a VCAA letter must specifically: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to that effect.  See 38 U.S.C.A. § 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2004).  Accordingly, on remand, 
the agency of original jurisdiction must send the veteran a 
letter advising him of which portion of the evidence he is to 
provide, which part, if any, the agency of original 
jurisdiction will attempt to obtain on his behalf, and a 
request that he provide any evidence in his possession that 
pertains to his claims.  

The September 2004 joint motion for remand also indicates 
that the opinion that the veteran's heart conditions are 
"unrelated" to his service-connected bronchial asthma, 
provided by the examiner who conducted the February 1999 VA 
cardiology examination is ambiguous.  It is unclear whether 
the term "unrelated" includes consideration of aggravation.  
For the above reason, the examiner who conducted the February 
1999 cardiology examination, should be provided the veteran's 
claims folder and requested to offer an opinion regarding the 
etiology of the veteran's diagnosed hypertension, 
hypertensive heart disease, coronary artery disease and 
congestive heart failure, to specifically include 
consideration of whether his service-connected bronchial 
asthma either caused or aggravated his heart conditions.  38 
U.S.C.A. § 5103A (West 2002); see also Allen v. Brown, 7 Vet. 
App. 439 (1995).  

With regard to the veteran's claim of entitlement to service 
connection for PTSD, the September 2004 joint motion for 
partial remand acknowledges the AOJ's unsuccessful efforts to 
secure evidence verifying the veteran's alleged stressor.  
However, the motion notes that no attempt was made to obtain 
a unit history of the installation where the veteran was 
assigned at the time of the alleged stressor.  The Board 
finds that further attempts should be made to verify the 
veteran's alleged stressor and an attempt should be made to 
obtain any relevant records to include the unit history of 
the installation where the veteran was stationed at the time 
of the alleged stressor.

Finally, the Board notes that the veteran was initially 
diagnosed with PTSD in April 1999, by a clinical social 
worker, based on the veteran's history.  A review of the 
medical evidence of record does not indicate that any 
psychological testing was conducted in diagnosing the 
veteran.  Moreover, there is no indication that any of the 
medical personnel that diagnosed the veteran with PTSD had 
the opportunity to review his medical records or claims file 
in evaluating him.  In light of the above, the Board is of 
the opinion that a VA psychiatric examination of the veteran 
would be helpful in the readjudication of the instant claim.

In view of the above, this matter is REMANDED to the AOJ for 
the following actions:

1.  The AOJ should send the veteran and 
his representative a letter that complies 
with the notification requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The letter should explain, 
what, if any, information and (medical 
and lay) evidence not previously provided 
to VA is necessary to substantiate the 
veteran's claims for service connection 
for heart conditions and PTSD.  The 
letter should indicate which portion of 
the evidence, if any, is to be provided 
by the veteran and which portion, if any, 
VA will attempt to obtain on his behalf.  
The letter should also request that the 
veteran provide any evidence in his 
possession that pertains to the claims.

2.  The AOJ should also forward the 
veteran's claims files to the VA examiner 
who conducted the February 1999 VA 
cardiology examination.  The physician 
must review the entire claims file, and 
opine whether it is at least as likely as 
not that any current hypertension, 
hypertensive heart disease, coronary 
artery disease or congestive heart 
failure is etiologically related to 
service or whether it was at least as 
likely as not that the veteran's heart 
conditions were either caused or 
aggravated his bronchial asthma.  A 
notation to the effect that this record 
review took place should be included with 
the physician's report.  Any opinion 
provided should be supported by a 
complete rationale.

3.  If, for any reason, the VA physician 
who conducted the February 1999 
examination is unavailable for any 
reason, the RO must make arrangements for 
the veteran to be afforded a new 
cardiology examination to determine the 
etiology of the veteran's hypertension, 
hypertensive heart disease, coronary 
artery disease and congestive heart 
failure.  The claims folders must be made 
available to the examiner for review 
prior to the examination.  A notation to 
the effect that this record review took 
place should be included the examination 
report.  All indicated studies should be 
performed.  Based on the medical findings 
and a review of the claims folders, the 
cardiologist is asked to offer an opinion 
as to whether diagnosed heart conditions, 
if found to be present, is as likely as 
not the result of the veteran's service 
or whether it is at least as likely as 
not that the veteran's bronchial asthma 
either caused or aggravated the veteran's 
hypertension, hypertensive heart disease, 
coronary artery disease or congestive 
heart failure.  If the examiner is unable 
to provide the requested opinion, the 
report should so state.  Any opinion 
provided should be supported by a 
complete rationale.

4.  The AOJ should attempt to obtain from 
the appropriate source, the unit history 
of the 5th Training Brigade stationed at 
the Fort Dix installation, from June to 
July 1962.  If no relevant records are 
available, it should be noted in the 
claims folders.  

5.  Thereafter, the AOJ should review the 
files and make a specific written 
determination with respect to whether the 
veteran was exposed to a verified 
stressor in service, and, if so, the 
nature of the specific verified stressor 
established by the record.  

6.  If, and only if, a stressor is 
corroborated, the AOJ should arrange for 
the veteran to undergo a VA psychiatric 
examination by a physician with 
appropriate expertise to determine the 
nature, extent and etiology of the 
veteran's PTSD, if found to be present.  
All indicated studies should be 
performed, to include psychological 
testing if appropriate, and all findings 
should be reported in detail.  The 
rationale for all opinions expressed 
should be explained.  The veteran's 
claims files, including a copy of this 
remand, must be made available to and 
reviewed by the examiner.  The 
examination report is to reflect that 
such a review of the claims files was 
made.

The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on this claim.

7.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the VCAA), the AOJ should again review 
and readjudicate these claims.  If the 
issues on appeal remain denied, a 
supplemental statement of the case should 
be provided to the veteran and his 
representative.  After the veteran and 
his representative have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




